DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 10/06/2021 has been entered and made of record.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Andrew J. Tibbetts (Reg. No.: 65,139) on November 01, 2021. 

The application has been amended as follows: 
Please replace claims 1, 29 and 30 as follows:

1.	A system comprising:
a spherical imager configured for capturing at least one spherical image of a scene;
a compass configured for providing an orientation of said spherical imager;
a localization device collocated with said spherical imager, said localization device configured for providing a location of said spherical imager; 
an altitude sensor collocated with said spherical imager, said altitude sensor configured for reporting an altitude of said spherical imager; 
a level collocated with said spherical imager, said level configured for indicating at least pitch data and roll data of a line of sight of said spherical imager;
at least one processor; and
at least one non-transitory computer-readable storage medium storing executable instructions that, when executed by the at least one processor, cause the at least one processor to perform a method comprising:
outputting, for presentation to a user via a user interface, the at least one spherical image of the scene captured using the spherical imager;
receiving from the user data indicating a point, within the at least one spherical image of the scene, at which a feature of the scene is depicted in the at least one spherical image and with which supplemental data relating to the feature of the scene is to be associated; 
accessing the supplemental data relating to the feature of the scene, wherein supplemental data comprises one or more files distinct from the at least one spherical image, and wherein each file of the one or more files contains information regarding the feature of the scene; 
creating an aggregated set of data regarding the scene depicted in the at least one spherical image, wherein creating the aggregated set of data comprises associating with the at least one spherical image of the scene the orientation, the location of the spherical imager at a time the at least one spherical image of the scene was captured, the altitude of said spherical imager, the pitch data, and the roll data, and associating the point within the at least one spherical image of the scene with a link to each file of the one or more files of the supplemental data containing the information regarding the feature depicted at the point;
controlling a display device to display at least one indicator on said at least one spherical image indicating a direction, relative to said at least one spherical image, to a neighboring location from which another one of said at least one spherical image was obtained;
receiving data indicating selection of the point in the at least one spherical image; and
displaying the link to each file in response to receiving data indicating selection of the point.

29. A method for creating an aggregated set of data regarding a scene, based on at least one spherical image of the scene, the method comprising:
capturing the at least one spherical image of the scene using a spherical imager, the spherical imager comprising a compass configured for providing an orientation of said spherical imager and a localization device collocated with said spherical imager, said localization device configured for providing a location of said spherical imager; and
reporting an altitude of said spherical imager using an altitude sensor, said altitude sensor collocated with said spherical imager; 
indicating pitch and roll data of a line of sight of said spherical imager using a level, said level collocated with said spherical imager;
using at least one processor to perform a method comprising:
outputting, for presentation to a user via a user interface, the at least one spherical image of the scene captured using the spherical imager;
receiving from the user data indicating a point, within the at least one spherical image of the scene, at which a feature of the scene is depicted in the at least one spherical image and with which supplemental data relating to the feature of the scene is to be associated; 
accessing the supplemental data relating to the feature of the scene, wherein supplemental data comprises one or more files distinct from the at least one spherical image, and wherein each file of the one or more files contains information regarding the feature of the scene; 
creating an aggregated set of data regarding the scene depicted in the at least one spherical image, wherein creating the aggregated set of data comprises associating with the at least one spherical image of the scene the orientation, the location of the spherical imager at a time the at least one spherical image of the scene was captured, the altitude of said spherical imager, the pitch data, and the roll data, and associating with the point within the at least one spherical image of the scene with a link to each file of the one or more files of the supplemental data containing the information regarding the feature depicted at the point;
controlling a display device to display at least one indicator on said at least one spherical image indicating a direction, relative to said at least one spherical image, to a neighboring location from which another one of said at least one spherical image was obtained;
receiving data indicating selection of the point in the at least one spherical image; and
displaying the link to each file in response to receiving data indicating selection of the point.

30. At least one non-transitory computer-readable storage medium storing executable instructions that, when executed by a computer hardware processor, cause the computer hardware processor to perform a method for creating an aggregated set of data regarding a scene, based on at least one spherical image of the scene, the method comprising:
accessing the at least one spherical image of the scene, wherein the at least one spherical image of the scene was captured with a spherical imager comprising:
a compass configured for providing an orientation of said spherical imager; and
a localization device collocated with said spherical imager, said localization device configured for providing a location of said spherical imager;
an altitude sensor collocated with said spherical imager, said altitude sensor configured for reporting an altitude of said spherical imager; 
a level collocated with said spherical imager, said level configured for indicating at least pitch data and roll data of a line of sight of said spherical imager;
	outputting, for presentation to a user via a user interface, the at least one spherical image of the scene captured using the spherical imager;
receiving from the user data indicating a point, within the at least one spherical image of the scene, at which a feature of the scene is depicted in the at least one spherical image and with which supplemental data relating to the feature of the scene is to be associated;  
accessing the supplemental data relating to the feature of the scene, wherein supplemental data comprises one or more files distinct from the at least one spherical image, and wherein each file of the one or more files contains information regarding the feature of the scene; 
creating an aggregated set of data regarding the scene depicted in the at least one spherical image, wherein creating the aggregated set of data comprises associating with the at least one spherical image of the scene the orientation, the location of the spherical imager at a time the at least one spherical image was captured of the scene, the altitude of said spherical imager, the pitch data, and the roll data, and associating the point within the at least one spherical image of the scene with a link to each file of the one or more files of the supplemental data containing the information regarding the feature depicted at the point; 
controlling a display device to display at least one indicator on said at least one spherical image indicating a direction, relative to said at least one spherical image, to a neighboring location from which another one of said at least one spherical image was obtained;
receiving data indicating selection of the point in the at least one spherical image; and
displaying the link to each file in response to receiving data indicating selection of the point.

Please cancel the claims  8-10 and 32.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to EVENT DATA AND LOCATION-LINKED SPHERICAL IMAGING SYSTEM.

Prior art was found and applied in the previous actions (See office action mailed on 05/06/2021). TAYLOR (US20180080855A1), NISHIHARA et al. (US20170054907A1), Jung et al. (US20150289104A1),  and Baer et al. (US20140125825A1) each discloses a different claim limitations of amended independent claim 1.  Further, a new additional prior art England et al. (US20060244746A1) (hereinafter England) discloses the amended claim limitations as follow:
receiving data indicating selection of the point in the at least one spherical image; and displaying the link to each file in response to receiving data indicating selection of the point. [i.e. Fig. 20, Para 0098]
Features of claim 1 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found at the time of the invention to combine all prior art of references or modify the teachings of the prior arts of references to arrive at the claimed invention, either singularly or in combination.

Regarding independent Claims 29 and 30, the claim limitations of claim 29 and 30 are analogous to independent claim 1 limitations and therefore, allowed on the same premise. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-5, 7, 21, 23-31 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488